DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Manno (EP 2065226) in view of Saito (US Pat. No. 4,884,610).
Regarding claim 1, Manno teaches a heavy duty pneumatic tire having an aspect ratio of 50% or less  comprising a tread 2, a pair of sidewalls 3, a pair of beads 4, a carcass 6, a belt 7 (paragraph [0014]), and a pair of cushion layers 16 (paragraph [0033]), each bead including a core 5 (paragraph [0014]) and an apex 8 (paragraph [0016]), in the radial direction, a zone from an inner end of each cushion layer to an outer end of the corresponding apex is taken to be a flexible zone (see figure 1), the height HI of the bead apex is 35 to 50% of the section height HO of the tire (paragraph [0016]; figure 1) (the section height of the tire being slightly greater than the section height of the carcass), and the cushion is depicted as extending about 25% of the section height of the carcass (figure 1). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (see MPEP at 2125). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972). As specific embodiments of this tire were created (see paragraph [0035] and table 1), and given the teachings above, it is expected that some or all of them would have a ratio of a length in the radial direction of the flexible zone to a cross-sectional height of the carcass of between 0.25 and 0.4 as claimed. Alternatively, it would have been obvious to one of ordinary skill in the art at to use a ratio of a length in the radial direction of the flexible zone to a cross-sectional height of the carcass of between 0.25 and 0.4 as claimed, because Manno teaches that the height HI of the bead apex is 35 to 50% of the section height HO of the tire (paragraph [0016]; figure 1) and the cushion is depicted as extending about 25% of the section height of the carcass (figure 1), together teaching an overlapping range for the claimed ratio. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, Manno teaches that the carcass comprises at least one carcass ply 6A, and that the carcass ply includes a main portion 6a and a pair of turnup portions 6b (paragraph [0015]; figure 1) and that the body portion in the flexible zone has a shape represented by an arc (figure 1) (the broadest reasonable interpretation of the term arc being taken to be “a part of the circumference of a circle or other curve”). Manno does not specifically disclose that a ratio of a radius of the arc representing the shape of the body portion in the flexible zone to the cross-sectional height of the carcass is not less than 0.3 and not greater than 0.4. Saito teaches tires with an aspect ratio of 65% or less (column 1, lines 4-7), with specific embodiments having an upper arc radius to carcass height ratios of 0.33 (table 1, example 1) and 0.36 (table 1, example 4). It would have been obvious to one of ordinary skill in the art to use a ratio of upper arc radius to carcass height ratio as taught by Saito in the tire of Manno in order to improve the riding comfort without spoiling the steering stability (see Saito at column 1, lines 45-48).
Regarding claim 7, Manno teaches a specific embodiment with 8 circumferential grooves, and the body portion from the claimed reference point below the axially outer edge of the shoulder groove to the outer end of the apex has a shape represented by an arc (figure 1).
Claims 4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Manno in view of Saito as applied to claims 1 and 7 above, and further in view of Takahashi (US Pub. No. 2015/0367685).
Regarding claims 4 and 11, Manno does not specifically disclose the distance in the radial direction from a bead base line to an end of each turned-up portion. In a similarly configured tire, Takahashi teaches using a distance of 5% to 17% of a tire section height from the bead base line to the end of the turned-up portion (paragraph [0051]), with a specific embodiment having a section height of 235 mm (paragraph [0121]), resulting in a range of 11.75-39.95 mm, overlapping the claimed range. It would have been obvious to one of ordinary skill in the art to use a distance from the bead base line to the end of the turned-up portion as taught by Takahashi in the tire of Manno (combined) as a preferable distance in the radial direction from a bead base line to an end of each turned-up portion (see Takahashi at paragraph [0051]).
Regarding claim 8, Manno is not limiting as to the configuration of circumferential grooves, but does not specifically disclose that a length from an end of the tread surface to the axially outer edge of the shoulder circumferential groove is not less than 10% and not greater than 25% of a length from one end of the tread surface to the other end of the tread surface. Takahashi teaches a specific configuration where the shoulder circumferential groove is not less than 10% and not greater than 25% of a length from one end of the tread surface to the other end of the tread surface (figure 1). It would have been obvious to one of ordinary skill in the art to use an outermost circumferential groove with a location as taught by Takahashi in the tire of Manno (combined) as a known location for an outermost circumferential groove with the predictable result of being a functional pneumatic tire.

Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive.
Applicant argues that unexpected results have been demonstrated for the combination of the claimed ranges of F/A, R/A and B/A. However, unexpected results have not been demonstrated for at least the reasons that the lowest inventive example within the claimed range for B/A is 0.38, which is significantly above the lower endpoint of 0.3, making it difficult to determine a lower endpoint of potential unexpected results for B/A, as well as an inventive example for R/A of 0.28, making it unclear where a lower endpoint of potential unexpected results for R/A. It is additionally noted that other endpoints are also distanced from the claimed range, but by lesser amounts.
Applicant argues that it would not have been obvious to combine Manno and Saito as set out in the prior Office action because such a combination would defeat the purpose of Manno. Applicant argues that Manno’s goal is to effectively reduce the growth of the outer diameter of the tread shoulder of a tire having a low aspect ratio, to improve uneven wear resistance and durability of the tire. However, Applicant does not point out how Manno achieves this goal, notably “This object is achieved by forming a radially outermost belt ply out of a spiral wind poly in which a steel cord is spirally wound in the tire circumferential direction, and applying thereto a fold structure in which both axial edge portions of the spiral wind ply is turned back toward the equator” (see paragraph [0004]). It is noted that Manno’s teaching about the bead apex rubber enhancing the side rigidity of the tire to improve steering stability is only part of the best mode, and is not required by the overall invention. Further, the teaching regarding the carcass of Saito indicates that such a configuration does not spoil steering stability (see Saito at column 4, lines 60-63). Accordingly, such a modification would not render Manno unsuitable for its intended purpose.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 28, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 29, 2022